           Case 1:19-cr-00914-NRB Document 22
                                           21 Filed 04/15/20 Page 1 of 2


             ROPES & GRAY LLP
             1211 AVENUE OF THE AMERICAS
             NEW YORK, NY 10036-8704
             WWW.ROPESGRAY.COM




April 15, 2020                                                        Christopher P. Conniff
                                                                      T +1 212 596 9036
                                                                      christopher.conniff@ropesgray.com




BY ECF
                                                           Application granted.
Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan                                    Dated: April 15, 2020
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    United States v. Roberson, No. 1:19-cr-914

Dear Judge Buchwald,

As counsel for Marcus Roberson in the above-captioned matter, we write to respectfully request an
additional one-week extension of the deadlines the Court set regarding the filing of any possible
motion to suppress in this case. We seek this brief additional time because we have not been able to
set up a legal call with our client since the date of the last adjournment. This is our second request
for an adjournment.

As laid out in our last letter to the Court, we requested additional time to file our motion so that our
client could review the upcoming motion, including his affidavit. Shortly following that request, we
mailed the draft motion papers to our client and sought to arrange a legal call. In fact, we contacted
the MCC on April 9 and April 10 in an effort to schedule this call. The MCC never responded to
our emails, but instead placed an unscheduled call to my associate on April 13. Unfortunately, he
was not available to pick up the call.1 We made a follow-up request to the MCC shortly thereafter,
and again yesterday, and have not received a response.

While we remain hopeful that the MCC will respond to our latest request before Thursday, we
respectfully make this request in order to secure additional time, if necessary, to review our motion
papers with our client. If the Court grants this request, the corresponding briefing schedule will be
as follows: initial motion papers due on April 23; government’s opposition due on May 7; and reply
papers, if any, due on May 14. My colleague, Ethan Thomas, has discussed this request with
AUSA Elinor Tarlow, and she consents to the revised schedule.



1
 We also learned from Mr. Roberson’s mother that our client was rushed to the hospital last week
and underwent an emergency appendectomy. This may account for the MCC’s failure to respond.
           Case 1:19-cr-00914-NRB Document 22
                                           21 Filed 04/15/20 Page 2 of 2




Hon. Naomi Reice Buchwald                     -2-                       April 15, 2020


Respectfully submitted,

/s/ Christopher P Conniff

Christopher P. Conniff

cc:    Elinor Lynn Tarlow, Assistant United States Attorney (via ECF)
